DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.
Applicant’s arguments filed on April 8, 2022 have been received and entered. Claims 1-12, 14-21 are under consideration. 
Priority
It is noted that instant application is a continuation of application no 14137902 filed on 12/20/2013, which is continuation of 13740727 filed on January 14, 2013, which is divisional of application no 13/310,431 filed on 12/02/2011, which claims priority form a CIP of PCT/GB2011/050019 01/07/2011, which is a CIP of PCT/GB2010/051122, dated 07/07/2010, and claims benefit of 61/355,666, dated 06/17/2010, which claims benefit of 61/223,960 07/08/2009.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Terminal Disclaimer
The terminal disclaimer filed on 04/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 9447177, 8505827, 10165763, 9434782, 10064398, respectively have been reviewed and is accepted. The terminal disclaimer has been recorded.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-6, 8-12, 16-19, 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Murphy et al (USP 8,791,323, filed on 11/09/2006 or WO 02/066630; art of record) as evidenced by Aguilera et al (EMBO 4(13B): 3689·3693, 1985) and Lambert et al (The Jackson lab Resource Manual , 2007, 1-25, art of record).
The claims recite a single active method step to expressing "said antibody or antigen binding fragment " therefrom a cell, wherein the cell comprises nucleic acid encoding said human IgH chain variable region and said human IgH chain constant region of said antibody.
 The subsequent 'wherein' clauses are considered product-by-process limitations, wherein the recitation of a process limitation in the claims, directed to the recited transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus, from which the antigen specific antibody or antigen binding fragment thereof, comprising a human IgH chain variable region is expressed from the generically recited host cell, is not viewed as positively limiting the instantly claimed thus-obtained antigen-specific IgH antibody comprising a human IgH chain variable region and a human IgH chain constant region, nor the thus-obtained antigen-specific IgH antibody fragment comprising a human IgH chain variable region, absent a showing that the process of making recited in claims imparts a novel or unexpected property to the claimed product, as it is assumed that equivalent products, thus-obtained antigen specific antibodies and/or thus obtained antigen binding fragments thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, are obtainable by multiple routes. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products, the thus-obtained antigen specific antibody. The method in which the thus-obtained antigen specific antibody comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, that is expressed from the generically recited host cell is immaterial to their patentability.
With respect to claims 1-3, 16, Murphy et al disclose a method of obtaining an antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain, wherein said human IgH chain comprises a human IgH chain variable region and a human IgH chain constant region (page 43, lines 14-22), the method comprising: expressing the antibody or antigen binding fragment thereof, from a cell, wherein the cell comprises a nucleic acid encoding said human IgH chain variable region and said human IgH chain constant region of said antibody (page 52, lines 14-26), and wherein said host cell expressing said antibody or antigen-binding fragment thereof from said nucleic acid encoding said human IgH chain variable region, may be, e.g. a CHO cell (page 52, lines 14-19).
With respect to the recitation wherein the human IgH chain variable region isolated from a transgenic mouse, the instant specification discloses that the thus-recovered nucleic acid molecule encoding the human IgH chain variable region may be a cDNA (para 362 of the published application). Murphy et al disclosed that the transgenic mice comprising a human/mouse chimeric immunoglobulin heavy chain locus may then be used as a source of DNA encoding the variable regions of human antibodies, whereby the variable region coding sequences may be isolated, e.g. by cDNA cloning or PCR amplification (page 52, lines 14-26). Thus, the cDNA of Murphy et al encoding the human IgH variable region is structurally indistinguishable from the instantly recited thus-obtained nucleic acid encoding the human IgH variable region.
Regarding recitation of wherein the transgenic mouse is contacted with said antigen such that said transgenic mouse produces antigen-specific antibody comprising said human IgH chain variable region, wherein said mouse is homozygous for a human/mouse chimeric immunoglobulin heavy chain locus comprising: wherein said IgH locus comprises, in 5' to 3' transcriptional orientation, (i) unrearranged human immunoglobulin heavy chain (IgH) variable region (VH) DNA comprising human IgH V gene segments, human D gene segments and human JH gene segments comprising a human 3' JH gene segment, (ii) a chimeric J/C intron comprising human intronic DNA and mouse intronic DNA, wherein said mouse intronic DNA and said enhancer are comprised by a truncated mouse JC intron, and (iii) said constant region wherein said human 3'-JH is less than 2 kb upstream of said mouse intronic DNA,  such is considered to be a product-by-process recitation of the positively recited, thus produced human IgH chain variable region.
The recitation of a process limitation in the claims, directed to the recited transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus, from which the nucleic acid encoding the human IgH variable region is thus-isolated is not viewed as positively limiting the claimed thus-isolated nucleic acid encoding the human IgH variable region from which the antigen-specific antibody, or antigen-binding fragment thereof, comprising the human IgH chain variable region is thus obtained absent a showing that the process of making recited in claims imparts a novel or unexpected property to the claimed product, the thus-obtained antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, as it is assumed that equivalent products. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products.
With respect to the transgenic mouse being homozygous for said human/mouse chimeric immunoglobulin heavy chain locus and capable to breed with another said mouse, Murphy et al teaches wherein the germline of said mouse has a genome with a homozygous immunoglobulin heavy chain (IgH) locus (page 52, lines 8-9, "breeding ... to homozygosity"). Murphy et al contemplate producing and maintaining a breeding colony of viable homozygous mice comprising the chimeric IgH locus (page 45, lines 24-28) suggesting mouse disclosed in the Murphy is capable of breeding to subsequent progeny using conventional method of breeding and maintaining colony as evident from the teaching of Lambert. Further, the fertility of the homozygous mouse is irrelevant to the production human/mouse chimeric IgH molecules comprising human VDJ regions and a mouse C region in response to antigen stimulation.
The instant specification discloses that the thus-recovered human IgH chain variable region may be a cDNA (para. 362 of the published application). Thus, it is apparent that the human/mouse chimeric J/C intron of the transgenic mouse product-by process recitations, as recited in claims is simply not present in the thus recovered nucleic acid molecule encoding the human IgH chain variable region. One of ordinary skill in the art have long-recognized that intronic RNA is spliced out or removed from primary RNA transcripts to thus-produce mRNA molecules from which the protein is thus-synthesized via translation of said mRNA molecules Murphy et al continue to teach the step of contacting a transgenic mouse with said antigen (page 52, line 14, "antigenic stimulation"), said transgenic mouse comprising a human/mouse chimeric immunoglobulin heavy chain locus... (f) growing the cell under conditions such that the cell expresses a human antibody having the human heavy and light chain variable regions of the hybrid antibody of step ( d) and human heavy and light chain constant regions of step (e) (claim 2) wherein said IgH chain variable region is of a transgenic mouse contacted with an antigen. (see claim 2 and col. 7, lines 45-57 of ‘323). 
With respect to claim 2, Murphy teaches that the cells form mouse that is exposed to an antigen as discussed above are grown under the appropriate conditions to express the fully human antibodies, which are then recovered (see col. 8, lines 3-5). 
Regarding claim 3, Murphy continue to teach e) fusing the eukaryotic cell of (d) with another eukaryotic cell; f) introducing the fused eukaryotic cell of (e) into a surrogate mother for gestation (see col. 8, lines 8-11). It is disclosed that method of wherein the nucleic acid encoding the variable regions of the heavy chains of the antibody is isolated from a hybridoma created from the spleen of the mouse exposed to antigenic stimulation (see page 14, lines 26-29, claim 36 and 38 of ‘630).
 Regarding claims 1 and 4, Aguilera et al provide evidence the intronic Eμ enhancer is less than 1kb from the 3' J gene segment (Figure IB). Thus, it is structurally apparent that the recombination of the human immunoglobulin V-D-J genes retaining the endogenous mouse intronic Emu enhancer will result in a 3 '-most JH gene segment that is contiguous with mouse intronic JC DNA at a human DNA/mouse DNA joinder point wherein the 3 '-most JH gene segment is less than 2kb of the junction point.
With respect to claims 5-6, 21, Murphy disclose transgenic mouse having a genome comprising entirely human heavy chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation that would implicitly comprise all the V segments including gene segments V6-1, VI1-1-1, Vl-2, VI11-2-1, Vl-3, V4-4 and V2-5 gene segments (see page 52, lines 9-15, col. 8, lines 16-22). Murphy et al disclose wherein in the mouse germline said unrearranged human IgH VH gene segments comprise all of the human V, D and J gene segments (Figure 4A).
With respect to claim 8, Murphy et al teach c) operably linking the DNA encoding the variable regions of (b) to DNA encoding the human heavy and light chain constant regions in a cell capable of expressing active antibodies (col. 9, lines 3-6). 
Regarding claim 9, Murphy et al teach that the method wherein the eukaryotic cell is a mammalian embryonic stem cell (see col. 4, liens 1-3) and a genetically modified eukaryotic cell that is produced by the method of the invention (see col. 4, lines 17-19), wherein cells is CHO cells (col. 28, line 2).  
Regarding claims 10-11, Murphy et al  teach a  method of replacing, in whole or in part, in a mouse embryonic stem cell, an endogenous immunoglobulin variable region gene locus with its homologous or orthologous human gene locus comprising a) obtaining a large cloned genomic fragment containing, in whole or in part, the homologous or orthologous human gene locus; b) using bacterial homologous recombination to genetically modify the large cloned genomic fragment of (a) to create a large targeting vector for use in the embryonic stem cells; c) introducing the large targeting vector of (b) into embryonic stem cells to replace, in whole or in part, the endogenous immunoglobulin variable gene locus in the cells; wherein steps are repeated until the endogenous immunoglobulin variable region gene locus is replaced in whole with an homologous or orthologous human gene locus; wherein the immunoglobulin variable gene locus comprises a locus selected from the group consisting of  a) a variable gene locus of the kappa light chain; b) a variable gene locus of the lambda light chain; and c) a variable gene locus of the heavy chain (see claims 7-10). Murphy et al further teaches a method of a method of making a human antibody comprising:  a) exposing the mouse as discussed supra with an antigenic stimulation, such that the mouse produces an antibody against the antigen; b) isolating the DNA encoding the variable regions of the heavy and light chains of the antibody;  c) operably linking the DNA encoding the variable regions of (b) to DNA encoding the human heavy and light chain constant regions in a cell capable of expressing active antibodies; d) growing the cell under such conditions as to express the human antibody; and  e) recovering the antibody, wherein the cell is a CHO cell. Given that Murphy et al disclose replacing part of endogenous mouse IGH locus with human variable region, it would be implicit that expression of endogenous mouse variable and constant region in said mouse would be reduced and/or prevented. 
Regarding claim 12, With respect to Claim 12, Murphy et al disclose wherein said mouse is functional to produce antibody isotypes IgM and IgG specific for said antigen each isotype comprising a human heavy chain variable region (page 44, lines 5-7, "class switching will remain intact" and col. 8, lines 16-22). 
With respect to claim 14, Murphy et al teach a composition comprising therapeutic antibody produced by the method discussed above (see claim s27-28)
With respect to Claims 17-18, Murphy et al disclose wherein said joinder point is upstream of said enhancer, wherein in said mouse germline said enhancer is mouse Eμ (page 44, lines 5-18).
With respect to Claim 19, Murphy et al disclose wherein in said mouse germline said 3'most JH gene segment comprises a human JH6 gene segment (Figure 4A). Murphy et al teach transgenic mouse having a genome comprising human heavy and/or light chain variable region loci operably linked to endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation (col. 24, lines 33-35) and also teaches that sequences necessary for proper transcription, recombination, and/or class switching will remain intact (see col. 24, lines 33-35). Accordingly, Murphy as evidenced by Aguilera and Lambert anticipate claims.

Claims 1-2, 16 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Smith et al (Nature Protocol, 2009, 4(3), 372-384) .
The claims recite a single active method step to expressing "said antibody or antigen binding fragment " therefrom a cell, wherein the cell comprises nucleic acid encoding said human IgH chain variable region and said human IgH chain constant region of said antibody.
 The subsequent 'wherein' clauses are considered product-by-process limitations, wherein the recitation of a process limitation in the claims, directed to the recited transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus, from which the antigen specific antibody or antigen binding fragment thereof, comprising a human IgH chain variable region is expressed from the generically recited host cell, is not viewed as positively limiting the instantly claimed thus-obtained antigen-specific IgH antibody comprising a human IgH chain variable region and a human IgH chain constant region, nor the thus-obtained antigen-specific IgH antibody fragment comprising a human IgH chain variable region, absent a showing that the process of making recited in claims imparts a novel or unexpected property to the claimed product, as it is assumed that equivalent products, thus-obtained antigen specific antibodies and/or thus obtained antigen binding fragments thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, are obtainable by multiple routes. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products, the thus-obtained nucleic acid and the thus-obtained antigen specific antibody. The method in which the thus-obtained nucleic acid and/or the thus-obtained antigen specific antibody comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, that is expressed from the generically recited host cell is immaterial to their patentability.
With respect to claims 1-2, Smith teaches a method of obtaining an antigen specific antibody or antigen binding fragment thereof comprising a human IgH variable region and a human IgH constant region, the method comprising the step of expressing in a host cell a nucleic acid molecule encoding said antigen specific antibody or antigen binding fragment thereof comprising a human IgH variable region and a human IgH constant region (e.g. Figure l; page 373. col. 2, para. 5-6). With respect to Claim 2, Smith teaches step of recovering said antibody (e.g. fig,. 1, page 384). 
With respect to claim 16, Smith et al teaches expressed antibodies could be purified and assayed for binding and neutralization (see abstract and fig. 1). Accordingly, Smith et al anticipate the claims.

Claims 1-2, 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Persic et al (Gene 187 (1997) 9–18) .
The claims recite a single active method step to expressing "said antibody or antigen binding fragment " therefrom a cell, wherein the cell comprises nucleic acid encoding said human IgH chain variable region and said human IgH chain constant region of said antibody.
 The subsequent 'wherein' clauses are considered product-by-process limitations, wherein the recitation of a process limitation in the claims, directed to the recited transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus, from which the antigen specific antibody or antigen binding fragment thereof, comprising a human IgH chain variable region is expressed from the generically recited host cell, is not viewed as positively limiting the instantly claimed thus-obtained antigen-specific IgH antibody comprising a human IgH chain variable region and a human IgH chain constant region, nor the thus-obtained antigen-specific IgH antibody fragment comprising a human IgH chain variable region, absent a showing that the process of making recited in claims imparts a novel or unexpected property to the claimed product, as it is assumed that equivalent products, thus-obtained antigen specific antibodies and/or thus obtained antigen binding fragments thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, are obtainable by multiple routes. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products, the thus-obtained nucleic acid and the thus-obtained antigen specific antibody. The method in which the thus-obtained nucleic acid and/or the thus-obtained antigen specific antibody comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, that is expressed from the generically recited host cell is immaterial to their patentability.
Regarding claim 1, Persic et al teaches a method of obtaining an antigen specific antibody or antigen binding fragment thereof comprising a human IgH variable region and a human IgH constant region, the method comprising the step of expressing in a host cell a nucleic acid molecule encoding said antigen specific antibody or antigen binding fragment thereof comprising a human IgH variable region and a human IgH constant region (e.g. Figure l b; page 13, col. 1, Section 2.2 antibody expression).
 With respect to claims 2, 16, Persic et al teaches the step of recovering a nucleic acid
molecule encoding the human IgH variable region (e.g. page 13, col. 2, Section 2.3, Cloning of V regions).  Persic et al teaches that the antibody is a neutralizing antibody (e.g. abstract, "using the variable regions from the neutralizing antibody"). Accordingly, Persic et al anticipate the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12, 17-20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006 or WO02/066630; art of record) as evidenced by Aguilera et al (EMBO 4(13B): 3689·3693, 1985, art of record) and Lambert et al (The Jackson lab Resource Manual , 2007, 1-25, art of record), Tanamachi et al (WO 07/117410, art of record ), Wagner et al (Eur. J. Imunol. 24: 2672-2681, 1994) and Adams et al (Genomics 86(6):753-758, 2005; art of record). 
The teaching of Murphy has been described above and relied in same manner here. The combination of reference differs from claimed invention by not disclosing (i) a chimeric J/C intron comprising human intronic DNA and mouse intronic DNA, wherein said mouse intronic DNA and said enhancer are comprised by a truncated mouse JC intron and (ii)  said mouse DNA comprises a mouse 129 strain DNA
Tanamachi et al teaches   the step of contacting a transgenic mouse with an antigen (page 7, line 1, "from the immunized host"), said transgenic mouse comprising a human/mouse chimeric immunoglobulin heavy chain locus comprising: i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments; ii) human D gene segments, iii) human JH gene segments, iv) a chimeric human/mouse J/C intron comprising human DNA downstream of and contiguous with said human 3' JH gene segment, which is contiguous at a junction with mouse DNA, said mouse DNA being upstream of and contiguous with mouse Eμ,  wherein the human IgH VDJ segment (phVDJ2) comprises nucleic acid sequences downstream of the 3'most human JH segment and 5' of the human J μ enhancer, whereupon said ph VDJ2 segment was ligated to the mouse Jμ enhancer and mouse μ switch region (pages 26-27); v) a wildtype (syn. endogenous) murine constant CH gene segment (Figure 1; page  4, lines 9-10; page  5, lines 11-16), wherein said C region comprises mouse Cμ and said human variable region gene segments are operably linked to said C region to permit rearrangement and expression of chimeric IgM heavy chain polypeptide comprising a human variable region and a mouse μ constant region (page  27, line I-page  28, line 10); and vi) wherein endogenous mouse heavy chain variable region expression is reduced or prevented (page  18, line 9). Tanamachi teaches method to obtain improved human antibodies that could be used for therapy (limitation of claim 15, page 4, line 22).  suitable for use in therapy
Wagner et al is considered relevant prior art for having taught the step of contacting a transgenic mouse with said antigen (pg 2676, col. 1, "after priming and boosting with various different antigens"), said transgenic mouse comprising a human/mouse chimeric immunoglobulin heavy chain locus comprising: i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments; ii) one or more human D gene segments, iii) one or more human JH gene segments, iv) a chimeric human/mouse J/C intron comprising human DNA downstream of and contiguous with said human 3' JH gene segment, which is contiguous at a junction with mouse DNA, said mouse DNA being upstream of and contiguous with mouse Eμ, human/mouse chimeric IgH locus comprising a human/mouse chimeric J/C intron (Figure 1 ), wherein said human variable region gene segments are operably linked to said C region to permit rearrangement and expression of chimeric IgM heavy chain polypeptide comprising a human variable region and a mouse μ constant region (Figure 1), wherein in said transgenic mouse expression of IgH heavy chains comprising endogenous mouse heavy chain variable regions is reduced or prevented; and  wherein said mouse comprises IgH-VDJCμ transcripts encoding said chimeric IgM heavy chain polypeptide. In view of foregoing, one of ordinary skill in the art would recognize the concept that a human/mouse chimeric J/C intron may be created so as to join human IgH V, D, and J region gene segments to a mouse J/C intron comprising the mouse Jμ enhancer, mouse switch region, and mouse IgH constant region gene segments. The combination of reference differs from claimed invention by not explicitly disclosing the targeted insertion of large DNA in mouse and wherein said mouse enhancer comprises mouse 129Sv.
Prior to instant invention, maintaining the performance of the ES cell clones through multiple rounds of manipulation without the need to test the germ line potential of the ES cell line from C57BL/6N and 129 strain embryonic stem cells for mouse genetic resources were available for use. Adams et al reported that gene-targeting experiments in mice are routinely performed in 129Sv-derived embryonic stem (ES) ceil lines, which are generally considered to be more reliable at colonizing the germ line than ES cells derived from' other strains. It is disclosed that the efficiency of recombination is affected by many factors, including the isogenicity and the length of homologous sequence of the targeting vector and the location of the target locus. Adams et al teaches double-end sequencing and mapping of 84,507 bacterial artificial chromosomes (BACs) generated from AB2.2 ES cell DNA (that have aligned these BACs against the mouse genome and displayed them on the Ensembl genome browser. Adams explicitly discloses that these BAC resources can be used for the rapid construction of targeting vectors via recombining. Furthermore, Adams show that targeting vectors containing DNA recombineered from this BAC library can be used to target genes efficiently in several 129-derived ES cell lines (See abstract).
It also would have been obvious to one of ordinary skill in the art to modify the method of Murphy by substituting the human IgH 3 '-most J region gene segment/murine J/C intron cloning junction of Murphy et al with a human IgH 3 '-most J region gene segment/murine J/C intron cloning junction of Tanamachi et al, thus creating a human/mouse chimeric J/C intron, with a reasonable expectation of success because prior to the instantly claimed invention, those of ordinary skill in the art recognized the concept that a human/mouse chimeric J/C intron may be created so as to join human IgH V, D, and J region gene segments to a mouse J/C intron comprising the mouse Jμ enhancer, mouse μ switch region, and mouse IgH constant region gene segments. One of ordinary skill in the art would be further motivated to use ES cell from 129 strain mouse because prior art taught ES cell clone from svl29 mouse could tolerate multiple, sequential genetic manipulation and maintain its ability to colonize the germline. The instant specification fails to disclose an element of criticality for the presence of a chimeric J/C intron comprising human JC intronic DNA and a mouse JC intron. Rather, both the instant transgenic mouse, and the transgenic mice of Murphy et al and Tanamachi et al comprise the endogenous mouse Eμ enhancer, which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain. Further one of ordinary skill in the art immediately recognize that there are only two options when creating a chimeric human/mouse JC intron, to wit, the mouse JC intron will either be full-length or truncated in some manner so as to allow the ordinary artisan to introduce the human JH gene segments into the transgenic IgH locus. The ordinary artisans recognize there is a finite number of predictable potential solutions, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. . It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006 or WO02/066630; art of record) as evidenced by Aguilera et al (EMBO 4(13B): 3689·3693, 1985, art of record) and Lambert et al (The Jackson lab Resource Manual, 2007, 1-25, art of record), Tanamachi et al (WO 07/117410, art of record ), Wagner et al (Eur. J. Imunol. 24: 2672-2681, 1994) as applied above for claim 1, and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007art of record).  
The teaching of Murphy, Aguilera, Tanamachi, Aguilera and Wagner have been discussed above and relied in same manner here. The combination of reference differ from claimed invention by not explicitly disclosing providing a pharmaceutical composition comprising said antigen-specific antibody and a pharmaceutically acceptable carrier or excipient, further comprising providing said antibody or antigen-binding fragment thereof to a human subject, said antigen-specific antibody or antigen binding fragment thereof is a monoclonal antibodv, a domain antibodv or a neutralizing antibodv, or antigen binding fragment thereof.
Stevens teaches “[m]ethods for generating human antibodies includ[ing] (column 9, lines 8-9), said method comprising "administering an antigen directly to mice that comprise DNA loci encoding., a human Ig heavy chain variable region... (col. 9, lines 19-23). Stevens teaches generating a transgenic mouse having a genome comprising human heavy., chain variable regions operably linked to endogenous mouse constant region loci such that the mouse produces an antibody comprising a human variable region and a mouse constant region" (column 9, lines 29-25, col. 10, 10-20). It is further disclosed that the method further comprises Stevens teaches “[m]ethods for generating human antibodies including (column 9, lines 8-9), said method comprising "administering an antigen directly to mice that comprise DNA loci encoding., a human Ig heavy chain variable region... (col. 9, lines 19-23). Stevens teaches generating a transgenic mouse having a genome comprising human heavy.., chain variable regions operably linked to endogenous mouse constant region loci such that the mouse produces an antibody comprising a human variable region and a mouse constant region" (column 9, lines 29-25, col. 10, 10-20). It is further disclosed that the method further comprises replacement of mouse constant regions with desired human constant regions to generate the fully human antibodies of the invention (see col. 10, lines 40-44). Stevens et al teach a transgenic mouse in which the endogenous immunoglobulin heavy and light chain variable regions are replaced with the corresponding human variable regions is challenged with the antigen of interest, and B-cells are recovered from the mice that express antibodies. The lymphatic cells may be fused with a myeloma cell line to prepare immortal hybridoma cell lines, and such hybridoma cell lines are screened and selected to identify hybridoma cell lines that produce antibodies specific to the antigen of interest. DNA encoding the variable regions of the heavy chain and light chain may be isolated and linked to desirable isotypic constant regions of the heavy chain and light chain. Such an antibody protein may be produced in a cell, such as a CHO cell. Alternatively, DNA encoding the antigen-specific chimeric antibodies or the variable regions of the light and heavy chains may be isolated directly from antigen-specific lymphocytes (see col. 10, lines 7-24).
Stevens et al teach an immunizing mouse comprising DNA loci encoding both a human Ig heavy chain variable region and a kappa light chain variable region (U.S. Pat. No. 6,596,541) with antigen (human IL-4R SEQ ID NO: 1) to produce antigen polypeptide in vivo. To obtain optimal immune response, animals were subsequently boosted every 3-4 weeks (example 1). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Aguilera, Tanamachi and Stevens to produce antigen binding fragment from the transgenic homozygous mouse of Murphy by exposing said mouse with an antigen IL-4 and administer said antibody to a human subject in need thereof as suggested by Stevens, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of skill in the art would have been expected to have a reasonable expectation of success in producing antigen binding fragment as a pharmaceutical composition from the transgenic mouse as claimed because prior art as reported by Stevens successfully reported producing an antibody or antigen-binding fragment that specifically binds hIL-4R for administration to a human subject in need thereof. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Response to arguments
Applicant’s representative was contacted August 4, 2022 to discuss the allowable subject matter. It was indicated that applicant should consider amending base claim to include contacting them mouse with an antigen prior to expressing step particularly since method step merely requires human IgH chain variable region from a transgenic mouse. It was indicated that in absence of any specific nucleic acid encoding the human IgH variable region required by the single step, it would read on prior art teaching expressing any nucleic acid encoding said human IgH variable region that is expressed in a host cell. Examiner indicated that claims as such do not recite any distinguishing feature with in the heavy chain variable gene segment that is different from one disclosed in prior art. The relevance of fertility of mouse and genotype with respect to method step was also discussed. 
To the extent that Applicants’ arguments filed on February 18, 2021 that are pertinent to the new rejections, they are addressed as follows:
 Applicant disagrees with the rejection arguing instant claims are not product by process claims. Applicant argues that claimed mouse has different genotype and therefore would not results in same antibody. Applicant notes that Macdonald US2012032108 teaches the mice described by Murphy have “defects in early B cell differentiation” [0353], a defect that Applicant notes may affect the genus of VH regions expressed in the Murphy mouse compared to the mouse recited in the instant method claims. Applicant's argument(s) has been fully considered, but is not persuasive.
In response, applicant should note that claimed method steps do not require breeding a mouse homozygous for the IgH loci with another said mouse, and nor do method require mouse to be derived from subsequent progeny of said mouse as argued by the applicant. As noted above, claims merely recite a method step of expressing the antibody from a cell comprising nucleic acid encoding said human IgH chain variable region and said human IgH chain constant region of said antibody, wherein said human IgH chain variable region is of a transgenic mouse contacted with said antigen. The method as such do not require breeding limitation. The recitation of a process limitation in the claims, directed to the recited transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus, from which the antigen specific antibody or antigen binding fragment thereof, comprising a human IgH chain variable region is expressed from the generically recited host cell, is not viewed as positively limiting the instantly claimed thus obtained antigen-specific IgH antibody comprising a human IgH chain variable region and a human IgH chain constant region. Macdonald reference is a post filing reference that is after the effective priority date of the instant claims. One cannot use the teachings of a reference from the future to motivate or deter an artisan because future knowledge was simply not available to the artisan at the time of the filing of instant application. Murphy et al clearly contemplate producing and maintaining a breeding colony of viable homozygous mice comprising the chimeric IgH locus.  Further, post filing art summarized the reference of Voronina et al (Biology of Reproduction 100(3): 686-696, 2019, IDS cited as evidence without relying on the rejection), teaches "generating Adam6-deficient (Adam6-/-) mouse lines" (page 687, col. I), showing homozygous breeding line, and thus necessarily fertile and "functional to breed to another said mouse to produce progeny" in absence of ADAM6.. Additionally, the claims are directed to methods of obtaining an antigen specific antibody or antigen binding fragment thereof, comprising a human IgH variable (V) region and a human IgH constant (C) region, the method comprising the positively recited step of " expressing the antibody from a cell comprising nucleic acid encoding said human IgH chain variable region and said human IgH chain constant region of said antibody" (Claim 1). The human IgH variable (V) region having originated from the human/mouse chimeric IgH locus of Murphy et al is structurally indistinguishable from the instant claims. Applicant's argument evidences that antigen specific antibody or antigen binding fragment thereof, comprising a human IgH variable (V) region and a human IgH constant (C) region thus-obtained from per the method of Murphy et al is structurally indistinguishable from the claims which is now claimed. There is no evidence and/or argument on record that establish distinction of human IgH chain variable region and said human IgH chain variable region from the transgenic mouse contacted with an antigen as disclosed in Murphy to one disclosed in the instant application. 
	Applicant requested explanation as to why "less than 2 Kb" with respect to the human DNA portion of the chimeric JC intron is an obvious choice. The Office action does not explain the rationale for a person of ordinary skill to make such a selection of less than 2 kb limitation. Applicant in part rely on van Dijik’s declaration (para. 22) to assert that Murphy does not teach truncated mouse JC intron. Applicant argues that Murphy teaches entire mouse JC intron. Applicant continue to argue that Examiner’s assertion that a truncated mouse JC intron is merely a “design choice” and the Examiner concludes that “truncated human and/or truncated mouse JC intron is expected to function in same manner as full-length human JC or mouse JC intron”. This conclusory statement is unsupported by any evidence. Applicant request evidence to support the Examiner’s conclusion. Applicant argues that Tanamachi discloses a randomly inserted VDJ mini-locus. Because of random insertion of the Tanamachi mini-locus into the mouse genome, Applicant contends that Tanamachi is not evidentiary as to the regulation of a chimeric IgH locus having human JC intronic DNA and a truncated mouse JC intron as claimed, because the randomly inserted Tanamachi mini-locus is not “at an endogenous IgH locus” and therefore cannot be viewed by one of skill in the art as human or mouse JC intron”. There is no reasonable expectation of success that a feature like a chimeric JC intron or a truncated mouse JC intron present in a randomly integrated transgenic locus like that of Tanamachi et al. would work in a site-specific “in situ replacement’ of an IgH locus as taught by Murphy.
	In response to applicant’s argument pertaining to a “chimeric junction” located less than 2 kb downstream of the most 3' human JH gene segment and upstream of an enhancer, this   would be implicit to the teaching of Murphy because Eμ enhancer is naturally less than 2 kb downstream of the 3ꞌ-most JH gene segment in mice as evident from the teaching of Aguilera. If the Eμ enhancer is to be maintained and the chimeric junction is to be located upstream of the Eμ enhancer as disclosed by Murphy and Tanamachi. One of ordinary skill in the art would have known to position the chimeric junction in the J/C intron between the 3ꞌ-most JH gene segment and the Eμ enhancer, which would also be at a distance less than 2 kb downstream of the 3ꞌ-most JH gene segment. There is also no evidence or suggestion on record that the location of the chimeric junction within the J/C intron at “less than 2 or 1 kb” downstream of the most 3' human JH gene segment is likely to produce any unexpected result. Further, absent evidence to the contrary, one of ordinary skill in the art would have understood that the location of the chimeric junction within the J/C intron has little or no effect on antibody production. 
	In response to applicant’s argument pertaining to "truncated JC intron ", it is emphasized that the phrase reasonably encompasses a single or few nucleotide differences. Neither the instant application, nor the prior art provide evidence that the loss of a single or few nucleotides in the mouse JC intron necessarily and predictably changes the resulting structure or affect the resulting phenotype of the mouse. One of ordinary skill in the art would recognize the technical concept that a human/mouse chimeric J/C intron that may be created so as to join human IgH V, D, J region gene segments to a mouse J/C intron comprising the mouse J μ enhancer, mouse μ switch region, and mouse IgH constant region gene segments, whereby the mouse JC intron may be entirely present (Murphy et al as agued by applicant ), entirely human (Stevens, previously art of record) or truncated mouse JC intron (Tanamachi). The simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07. This further emphasizes the scientific irrelevance of the chimeric comprising truncated mouse J/C intron feature.
	In response, it should be noted that Murphy et al and the van Dijk Declaration both emphasize to the to retain the endogenous mouse mu enhancer region, as disclosed by Murphy et al, "shown to be critical for V-D-J recombination". However, one of ordinary skill in the art had long-recognized that the endogenous mouse mu enhancer was significantly downstream (3 ') to the start of the J/C intron (see Tanamachi et al (Figure 1) and Aguilera et al (Figure 1). This is further evident form Wagner et al who taught the 3 '-most JH gene segment comprises a human JH6 gene segment and a human/mouse chimeric JC intron, wherein said truncated mouse JC intron comprises the mouse mu enhancer (Figure 1). As previously discussed, as recited human/mouse chimeric intron merely requires but a single or few nucleotides of human origin. Applicant has provided no objective evidence that the presence adenosine of "human origin" at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding nucleotide of "mouse origin". The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219,230, 189 USPQ 257,261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art.
	 In the instant case, Murphy et al, Tanamachi and Wagner, all disclosed and/or successfully demonstrated the ability to express unrearranged human IgH V gene segments, unrearranged human IgH D gene segments, and unrearranged human IgH J gene segments in transgenic mice, whereby said human IgH V, D, and J gene segments are present in an endogenous mouse IgH locus (Murphy et al, Tanamachi et al, Wagner et al). In the instant case, applicant fails to provide evidence that the repertoire of V regions of the instant claims differs from Murphy et al because of chimeric human/mouse JC intron comprising a truncated mouse IgH JC intron. Rather, the repertoire of V regions appears to be predicated solely upon the presence of the human IgH V, D, and J gene segments.
In response to applicant's argument that repertoire generated from randomly integrated vs endogenous as disclosed in Tanamachi vs repertoire generated from unrearranged human IgH gene segments positioned at the endogenous IgH locus the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Tanamachi teaches creating a human/mouse chimeric JC intron in the design of their human/mouse chimeric IgH locus, and achieved successful expression of the human/mouse chimeric IgH antibody thereby providing evidence of reasonable expectation of success. Thus, Tanamachi et al clearly disclose the means by which to clone the chimeric IgH locus (Example 1), and screen the transgenic mice for antigen-specific antibody responses (Examples 2-3). It is clear to ordinary artisan there is reasonable expectation of success of using the chimeric IgH locus. Tanamachi clearly demonstrated the ability to produce human/mouse chimeric IgH antibody chains in response to immunization (Examples 3-6). The cDNA of Murphy et al and/or Tanamachi et al encoding the human IgH variable region is structurally indistinguishable from the instantly recited nucleic acid encoding the human IgH variable region. The specification fails to disclose what nucleotide sequence, or subsequence thereof, of the mouse J/C intron, more specifically, including strain 129 DNA other than the presence of the murine immunoglobulin heavy chain intronic enhancer, Eμ, is critical to the production of the human/mouse chimeric IgH locus comprising human IgH variable region gene segments.
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.
Maintained & new-Double Patenting
Claims 1-12, 14-20 and 21 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 147, 153, 169, 225, 245, 282, 343-344, 346-351, 357 of copending Application No. 13310431. 
Claims 1-12, 14-20 and 21 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-6, 8-11, 15-16, 19, 23-25 of copending Application No. 14056434.  
Claims 1-12, 14-20 and 21 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-10, 14-15, 17-24, 26-35 of copending Application No. 14040405.
Claims 1-12, 14-20 and 21 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13-18, 23-26 of copending Application No. 14040427.  
Claims 1-12, 14-20 and 21 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 53-54, 74-82 of copending Application No. 13740727. 
Claims 1-12, 14-20 and 21 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383188.  
Claims 1-12, 14-20 and 21 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15232122.
Claims 1-12, 14-20 and 21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No.15385372 Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 1-12, 14-20 and 21 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383101.  
Claims 1-12, 14-20 and 21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2, 4-6, 13-14, 16-22 of copending Application No. 14056700. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. Thus, the claims of instant application encompass the mouse that is specifically used in the method of 700.
Claims 1-12, 14-20 and 21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17, 25-28 of copending Application No. 15369595. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 1-12, 14-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15385348. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 1-12, 14-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of copending Application No. 16870413. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. 
Claims 1-12, 14-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 17368266. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to method of making antigen specific antibody using mouse that is similar is scope. 
Claims 1-12, 14-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8, 10-13 of copending Application No. 17368258. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to method of making antigen specific antibody using mouse that is similar is scope. 
Claims 1-12, 14-20 and 21 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383353. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.

Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and US Patent and US Patent application. Thus, the rejection is maintained.

Conclusion
No claims allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Macdonald US 8642835.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632